Title: To Alexander Hamilton from Tench Coxe, 19 January 1793
From: Coxe, Tench
To: Hamilton, Alexander



Treasury Department,Revenue Office, January 19th. 1793
Sir,

In examining a report concerning the commencement, progress and present state of the establishments in Massachusetts for the direction and safety of navigation made to this office by the Superintendent thereof, in pursuance of a late circular instruction, I perceive a proviso in the copy of the Act of cession, which appears to render the same of no effect, under the Act of Congress of the 7th. of August 1789, “for the establishment, and support of light houses, Beacons, Buoys and public piers” and which also appears to be inconsistent with the Constitution of the United States.
The proviso of the Act of the legislature of Massachusetts is in the words following—
“Provided also that all civil and criminal process issued under the authority of this commonwealth or any officers thereof may be executed on any of said Lands or in any of said buildings, in the same way and manner as if the Jurisdiction had not been ceded as aforesaid.”
I have the honor to make you this communication for the purpose of obtaining the Attorney generals opinions—
1st   Whether the cession contemplated in the Act of the legislature of Massachusetts is made in such manner as to be availing and of effect under the Constitution of the United States, And
2dly   Whether the said Cession is made in such manner as to be availing and of effect under the Act of Congress of the 7th day of August 1789, refered to above.
I have the honor to be   with great respect Sir,   your most Obt. Servant

Tench CoxeCommissr. of the Revenue.
The honorableThe Secretary of the Treasury.

